Citation Nr: 1231573	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  04-10 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a disorder manifested by heartburn and stomach pains, to include as secondary to service-connected posttraumatic stress disorder (PTSD) and/or degenerative joint disease of the right shoulder.  

(The issues of entitlement to an initial rating in excess of 30 percent for PTSD from September 19, 1996, to October 21, 2007; in excess of 50 percent from October 22, 2007, to February 1, 2012; and in excess of 70 percent from February 2, 2012, entitlement to a total disability rating for compensation due to individual unemployability (TDIU), prior to February 2, 2012, and entitlement to a TDIU, from February 2, 2012, for which representation by an attorney has been retained, are addressed in a separate, but concurrently issued decision of the Board.)


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in February 2003 by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  De novo consideration of the claim for service connection for a disability manifested by heartburn and stomach pains was afforded under the provisions of Section 7 of the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), as that claim had previously been denied as not well grounded within the requisite time period.  

This matter was previously before the Board in April 2009 when it was remanded to the RO via the VA's Appeals Management Center (AMC) in Washington, DC, so that additional development could be undertaken.  The case has since been returned to the Board for further review.  

A separate Board decision pertaining to the issues of the Veteran's entitlement to an initial rating in excess of 30 percent for PTSD from September 19, 1996 to October 21, 2007; in excess of 50 percent from October 22, 2007 to February 1, 2012; and in excess of 70 percent from February 2, 2012, entitlement to a TDIU, prior to February 2, 2012, and entitlement to a TDIU, from February 2, 2012, is being issued concurrently but separately from this decision.  The Veteran has authorized private representation with respect to the issues addressed in the separate decision, but not for the remaining service connection issue here on appeal.  Accordingly, the present decision is issued separately in light of a lack of the Veteran's consent of disclosure to his attorney with respect to the matter adjudicated below.  See 38 C.F.R. § 14.631 (Powers of attorney). 

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The primary purposes of the Board's April 2009 remand were to permit the Veteran to offer clarifying details as to what disability he was claiming with respect to the disorder manifested by heartburn and stomach pains, to permit the RO to afford him proper notice as to the claims for direct and secondary service connection advanced, and to afford him a VA medical examination to address specifically the questions of direct service incurrence and secondary service connection for the claimed disorder.  

On remand, the RO in May 2009 corresponded with the Veteran and asked him to clarify the nature of the disorder for which he sought service connection and, in addition, afforded him notice of the information and evidence needed to substantiate his claim for direct and secondary service connection.  As well, the Veteran was afforded a VA digestive disorders examination in November 2010, findings from which led to entry of diagnoses of moderate positional gastroesophageal reflux disease, peptic acid disease (hyperacidity), and moderate hiatal hernia.  The only medical opinion provided was that it was less likely as not that the Veteran's current stomach-related disabilities were secondary to posttraumatic stress disorder and his right shoulder disorder, including the use of piroxicam for the right shoulder.  

Although the VA examiner was requested to provide medical opinions as to the likelihood that a chest or digestive system disorder originated in service or was otherwise related to service or any event thereof, no opinion to that effect was offered.  The RO also asked that the VA examiner opine as to the likelihood that the Veteran's PTSD or right shoulder disorder caused or aggravated a disorder of his chest or stomach, and, at best, the VA examiner addressed only the question of direct causation, without offering an opinion concerning aggravation.  

A disability will be service connected when that disability is "proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a) (2011).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected. 38 C.F.R. § 3.310(b) (2011).  Judicial precedent is to the effect that "not due to," "not cause by," or "not related to" a service-connected disability is insufficient to address the question of aggravation under § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 449 (1995) ("[I]t is a big stretch of the English language to construe the phrase 'no etiological relationship between the veteran's service-connected right knee arthritis and the subsequent onset of left knee and bilateral hip arthritis' as encompassing aggravation, especially considering the use of the word 'onset.'").  

The requested development was not completed on remand to the extent indicated, and remand to facilitate corrective actions is deemed necessary.  A remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

Accordingly, this matter is REMANDED for the following actions:

1.  Obtain all pertinent VA records of medical treatment, not already on file, for inclusion in the Veteran's VA claims folder.  

2.  Thereafter, afford the Veteran a VA gastrointestinal examination for the purpose of determining the nature and etiology of his claimed disorder manifested by heartburn and stomach pains.  The claims folder in its entirety should be provided to the VA examiner for use in the study of this case and the report prepared should reflect the examiner's statement as to whether in fact the claims folder was made available and reviewed.  Such examination should include the taking of a complete medical history, as well as the conduct of a clinical examination and all diagnostic testing deemed necessary by the examiner.  All applicable diagnoses should be set forth.  

Upon completion of the above, the VA examiner is asked to address the following questions in detail, providing a rationale for each opinion furnished: 

a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's claimed stomach or chest disorder, manifested by heartburn and stomach pains, originated in service or is otherwise related to his military service?

b)  Is it at least as likely as not (50 percent or greater probability) that a gastric ulcer, if any, originated during the one-year period following his separation from service, and, if so, how and to what degree was it manifested?

c)  Is it at least as likely as not (50 percent or greater probability) that service-connected PTSD or degenerative joint disease of the right shoulder, including treatment for each, either caused or aggravated the Veteran's claimed chest or digestive system disorder manifested by heartburn and stomach pains?  If it is determined that any claimed disorder was worsened by a service-connected disorder, to the extent that it is possible, the examiner should indicate the approximate degree of disability or baseline (e.g., mild, moderate, severe) before the onset of the aggravation.

The VA examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence or aggravation as against such matters.  More likely and as likely support the contended relationship; less likely weighs against the claim. 

The VA examiner is further informed that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms. 

3.  Lastly, readjudicate the issue remaining on appeal and if any benefit sought on appeal continues to be denied, the Veteran must be provided with a supplemental statement of the case, followed by an appropriate period of time for a response.  The case should then be returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


